Citation Nr: 0307464	
Decision Date: 04/18/03    Archive Date: 04/24/03	

DOCKET NO.  02-05 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

1.  Entitlement to service connection for arthritis of the 
ankles and feet 

2.  Entitlement to an increased rating in excess of 10 
percent for bilateral bunionectomies with hammertoes.

[The issue of entitlement to service connection for 
spasticity of both lower legs on a secondary basis will be 
the subject of a later decision.]


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The appellant is a veteran who had active service from June 
1984 to January 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision of the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Jurisdiction of the case was 
subsequently transferred to the Albuquerque, New Mexico, RO.

The Board is undertaking additional evidentiary development 
on the issue of entitlement to service connection for 
spasticity of both lower legs on a secondary basis.  When the 
development is completed, this claim will be the subject of a 
separate Board decision.


FINDINGS OF FACT

1.  Arthritis in the ankles and feet is not shown.

2.  The residuals of the veteran's service-connected 
bilateral bunionectomies with hammertoes include moderately 
severe pain and functional limitations caused by pain.

CONCLUSIONS OF LAW

1.  Service connection for arthritis of the ankles and feet 
is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2002).

2.  A rating of 20 percent for bilateral bunionectomies with 
hammertoes is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.20, 4.40, 4.59, 4.71a, Diagnostic Codes 
5279 and 5284 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service medical records do not indicate arthritis of the 
ankles and feet.  A review of outpatient treatment records 
indicates sporadic references to arthritis.  For example, in 
September 1998, arthritis of the medial right ankle was 
indicated.  However, this diagnosis does not appear to have 
been made based on any diagnostic study, but on the veteran's 
subjective complaints.  Outpatient treatment records do 
indicate the veteran's complaints of pain in her feet on a 
regular basis.

On VA examination in November 2000, it was reported that the 
veteran was on her feet 50 percent of the time at work, nine 
hours a day.  Difficulties with mobility were indicated.  
Physical examination revealed bilateral bunionectomy scars.  
Full movement of the toes was reported.  There was minimal, 
if any, true hammertoe present.  Some tenderness of the right 
plantar area on palpation was indicated.  The evaluator's 
impression was cerebral palsy with slight spasticity, 
numbness and pain in the right greater than left foot.  
Status post bilateral bunionectomies and pain secondary to 
this condition were also reported.

On VA examination in August 2001, the examiner reported that 
the veteran's claims file had been reviewed.  A detailed 
review of the veteran's difficulties was cited.  On 
examination, visible surgical scars from bunionectomies were 
indicated.  Mild hammertoes on the left, toes 3 and 4, and on 
the right, toes 4 and 5, were noted.  Neither tenderness to 
palpation of the right or left feet nor any swelling was 
indicated.  Motion in the toes was normal except for the 1st 
metatarsophalangeal joints bilaterally.  The examiner 
reported that the veteran did not have any lower 
extremity/calf spasticity on the right or left.  What she did 
have was occasional tightness of the right calf, very 
occasionally on the left, with no spasticity or spasm, and 
(on a more likely than not basis) this was directly related 
to the service-connected foot condition.

X-ray studies of the veteran's ankles and feet were taken.  
X-ray studies revealed slight flexion abnormalities of the 
3rd, 4th, and 5th digits.  Clinical correction was 
recommended.  There was, however, no evidence of degenerative 
joint disease in the feet or ankles.  Based on this study, 
the examiner found no evidence of arthritis present.  As none 
was present, the condition was found not to be secondary to 
the service-connected right or left foot.

Within her February 2002 substantive appeal, the veteran 
requested a 20 percent evaluation for her service-connected 
bilateral foot disorder.  The veteran reports severe pain in 
standing and walking restrictions.  She cited several VA 
reports indicating arthritis in the ankles and feet.  
Swelling of the feet and ankles with severe pain (especially 
when the weather changes) was also reported.  She also 
indicated that the examination had also noted a possibility 
of rheumatoid arthritis secondary to the foot injury.  It was 
indicated this was not evaluated at all.

At a hearing before the undersigned in August 2002, the 
veteran reiterated her contentions.  She noted difficulty 
sleeping and standing due to her service-connected disorder.  
It was stated she was not claiming service connection for 
cerebral palsy but for lower leg spasticity, muscle pain, and 
muscle aches.  This issue will be resolved in a subsequent 
decision of the Board.

II.  The Duty to Assist 

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The record in this case includes multiple VA examinations, 
outpatient treatment records, and statements from the 
veteran.  Significantly, no additional pertinent evidence has 
been identified by the claimant as relevant to the issues on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim.

In letters dated February and May 2001, the statement of the 
case issued in January 2002, as well as the hearing held 
before the undersigned in August 2002, the veteran was 
effectively furnished notice of the types of evidence 
necessary to substantiate her claims as well as the type of 
evidence VA would assist her in obtaining.  In response, the 
veteran has provided to the VA a detailed record of evidence 
she wishes the Board to review.  As a result, the Board finds 
that the veteran was effectively furnished notice of the 
types of evidence necessary to substantiate her claims as 
well as the types of evidence VA would assist her in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Furthermore, the veteran has been notified of the 
applicable laws and regulations that set forth the criteria 
for entitlement to an increased evaluation and service 
connection.  The discussions in the rating decision, 
statement of the case, and at hearing have informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefit sought.  Based on a review of the 
veteran's statements, it is clear that the veteran 
understands this information.  The Board therefore finds that 
the notice requirements of the new law and regulation have 
been met.

III.  Service Connection for Arthritis of the Ankles and Feet

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and injury or disease incurred in service.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) A medical diagnosis of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of inservice occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an inservice injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Additionally, disability, which is proximately due to, or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

In the VA evaluation of August 2001, no arthritis in the 
ankles and feet was found.  This determination was based on 
x-ray studies.  The Board finds this study to be entitled to 
great probative weight.  As a medical diagnosis of a current 
disability has not been found, the Board must deny this 
claim.

The Board has reviewed the veteran's statements and the 
outpatient treatment records that make reference to arthritis 
of the feet.  However, these outpatient treatment reports 
appear to base this impression on the veteran's subjective 
complaints.  The detailed August 2001 evaluation of the 
veteran's feet and ankles, including x-ray studies, has 
failed to find this condition.  The Board finds that the 
August 2001 medical opinion is entitled to great probative 
value as it is based an objective diagnostic study.  
Outpatient treatment records that indicate arthritis are 
entitled to limited probative weight as they do not cite 
objective studies in support of this finding.  Simply stated, 
the indications of arthritis in the veteran's feet and ankles 
on some occasions appear entirely based on subjective 
symptoms, not radiological studies.  With regard to her 
contentions regarding the "possibility" of rheumatoid 
arthritis and its diagnosis in February 2000, again, the 
assessment of rheumatoid arthritis on outpatient treatment in 
February 2000 was not based on appropriate diagnostic testing 
but was rather based on her complaints; otherwise, the VA 
examinations have not indicated this disorder.  A detailed 
review of the reports she has provided to the VA entitled 
"Arthritis Documents" fails to reveal objective medical 
evidence of arthritis.  Based on a total lack of objective 
evidence of arthritis in the ankles or feet, the Board finds 
the preponderance of evidence is against this claim. 

With regard to the veteran's own contention that she has 
arthritis in her feet and ankles related to her service-
connected condition, as a layperson she is competent to 
report her subjective complaints or that an injury occurred; 
however, she is not competent to relate a current disability 
to such injury or to diagnose arthritis based on her 
subjective complaints.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  Simply stated, the veteran is 
not competent to diagnose arthritis in her feet and ankles.  
Accordingly, this claim is denied.



IV.  Entitlement to an Increased Evaluation for the Bilateral 
Foot Disorder

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  A "history of bilateral 
bunionectomies with hammertoes" is not specifically listed 
within the rating schedule.  When an unlisted condition is 
encountered, it will be permissible to rate it under a 
closely related disease or injury in which not only the 
functions affected, but also the anatomical location and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  In 
this case, the RO has evaluated this disability under 
38 C.F.R. § 4.71a, Diagnostic Code 5279 (Metatarsalgia, 
anterior [Morton's disease], unilateral or bilateral).  The 
highest possible evaluation is 10 percent under Diagnostic 
Code 5279.

The veteran requests a 20 percent evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284 (foot injuries).  Under 
Diagnostic Code 5284, a moderately severe foot injury 
warrants a 20 percent evaluation.

Based on the veteran's testimony, a review of the outpatient 
treatment records and VA evaluations of August 2001 and 
November 2000, the Board finds sufficient medical evidence to 
support the conclusion that the veteran warrants a 20 percent 
evaluation for a moderately severe bilateral foot injury.  A 
review of outpatient treatment reports note frequent 
difficulties associated with this disorder.  In making this 
determination, the Board has carefully considered the 
veteran's subjective complaints, the outpatient treatment 
records, and the guidance supplied by the U.S. Court of 
Appeals for Veterans Claims (Court) in DeLuca v. Brown, 8 
Vet. App. 202, 206-7 (1995).  The Board believes that the 
medical evidence of record supports the conclusion that her 
dysfunction due to pain is supported by adequate pathology as 
well as by the visible behavior of the claimant.  See 
38 C.F.R. § 4.40.  Accordingly, this claim may be granted.  

The veteran has specifically requested a 20 percent 
evaluation for her service-connected bilateral foot disorder.  
As this request has been granted, the Board finds no further 
analysis is warranted.  In any event, the Board finds that 
the medical evidence of record would not support a conclusion 
that the veteran warrants a 30 percent evaluation for a 
"severe" foot injury under Diagnostic Code 5284.  The 
veteran's own contentions would not support such a 
determination.  As the veteran is only seeking a 20 percent 
evaluation for this disorder, the Board finds that no further 
analysis is warranted.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  However, there is no competent evidence that 
this condition causes marked interference with employment or 
requires frequent hospitalizations or otherwise produces 
unrecognized impairment suggesting extraschedular 
consideration is indicated.


ORDER

Entitlement to service connection for arthritis of the ankles 
and feet is denied.

A 20 percent rating is granted for the residuals of bilateral 
bunionectomies with hammertoes, subject to the regulations 
governing payment of monetary awards.


		
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

